NUMBER 13-00-681-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI
_____________________________________________________________


IN THE MATTER OF C.T., A JUVENILE,
	

______________________________________________________________


On appeal from the 107th  District Court
of Cameron County, Texas.
_____________________________________________________________


O P I N I O N

Before Justices Hinojosa, Yañez and Castillo
Opinion by Justice Castillo

	The State charged appellant, a juvenile, with committing
delinquent conduct.  After appellant pled "no contest,"  the juvenile
court found that she had engaged in delinquent conduct and, after a
disposition hearing, placed appellant on probation for a period of seven
months.  As a condition of that probation, the court ordered that
appellant pay restitution in the amount of $2000.00.  Appellant
complains in a single issue that the juvenile court abused its discretion
in ordering the payment of restitution.  We affirm.

Factual Background and Procedural History
	C.T., a juvenile, was charged with failure to stop and give
information after being involved in a three-vehicle accident and fleeing
the scene.  Appellant pled "no contest" to the charge but protested the
State's request for restitution for the damages sustained by one of the
other vehicles involved in the accident.  The juvenile court, after a
hearing on the question of restitution, ordered appellant to pay the
owner $2000.00 in restitution at the rate of $500.00 a month. 
Appellant appeals the judgment, contending that the damages
sustained by the other vehicle arose out of the accident, not the failure
to stop and give information, and were therefore not causally connected
to the offense for which appellant was adjudicated.  Appellant raises no
issue on appeal as to the amount of restitution ordered but, rather,
argues that without a causal connection between the offense and the
damage, the juvenile court could not order any restitution.  Appellant
cites a single authority, In the Matter of D.S., a Juvenile, 921 S.W.2d
860 (Tex.App.- San Antonio 1996, no writ), in support of this position
and asks this Court to vacate the juvenile court's order of restitution. 

Restitution
	The sole issue for our review is whether the juvenile court erred
in ordering appellant to pay restitution in this case.  Whether to order
restitution is within the 

sound discretion of a trial court and so is reviewed under an abuse of
discretion standard.  Cartwright v. State, 605 S.W.2d 287, 289 (Tex.
Crim. App. 1980).

	The Texas Family Code provides that a juvenile court, after due
notice to affected persons and a hearing, may order a child, or the
parent of a child, to make full or partial restitution to the victim of an
offense when the child has been found to have engaged in delinquent
conduct arising from the commission of an offense in which property
damage or personal injury occurred. Tex. Fam. Code Ann.
§54.041(b)(Vernon Supp. 2001).

	Appellant argues that in the present case, the trial court
improperly ordered restitution because no offense was committed in
which property damage occurred.  It is appellant's contention that the
property damage occurred as a result of the accident, not the offense of
failure to stop and leave information.  Appellant also argues that In the
Matter of D.S. provides that restitution may only be ordered where the
damage was occasioned by the offense. 

 In the Matter of D.S. involved a trial court order requiring a juvenile
who was originally charged with burglary of a habitation, but actually
adjudicated guilty of a criminal trespass, to pay restitution to the victim
of the originally charged burglary.   In the Matter of D.S., 921 S.W.2d
at 861.  The reviewing court reversed the order, finding that the
property loss was not occasioned by the offense of criminal trespass.
Id.  The D.S. court reviewed several adult criminal cases in making its
decision, holding that although juvenile proceedings are civil
proceedings, they are quasi-criminal in nature and so it is appropriate
to look to criminal cases for guidance in resolving issues on appeal.  Id. 
We agree with the D.S. court that "the rules of restitution in criminal
cases apply to juvenile cases".  In the Matter of M.S., 985 S.W.2d 278,
281 (Tex. App. - Corpus Christi 1999, no pet.), citing In Re J.R, 907
S.W.2d 107, 109 (Tex. App. - Austin 1995, no writ).  We accordingly
look to similar criminal cases to determine the propriety of the trial
court's order of restitution.

	Appellant was found to have engaged in delinquent conduct by
committing the offense of failure to stop and leave information under
Texas Transportation Code, section 550.022.  Tex. Transp. Code Ann.
§550.022 (Vernon 1999).  While there is no authority in Texas on the
precise question of such restitution in the case of a failure to stop and
give information offense, there is case law on the question of restitution
for the related charge of failure to stop and render aid(1) which is
instructive.

	The case of Lerma v. State, 758 S.W.2d 383 (Tex. App. - Austin
1988,  no pet.), is particularly applicable.  In Lerma, the defendant
appealed the trial court order of restitution to the victim of the accident,
arguing that there was no evidence that his offense was the cause of
the victim's injuries, as it was the accident, not his failure to stop and
render aid, that caused the injuries.  Id. at 384.  Appellant in the present
case makes a similar contention that the property damage arose only as
a part of the initial collision and not as a result of her failure to stop and
give information (2).

	The Lerma court, in analyzing the causation argument and
deciding it against the defendant, noted

Appellant's effort to separate the accident and resulting
injuries to the victim from his subsequent failure to stop and
render aid is an effort to

separate the inseparable. The defendant's involvement in an
accident resulting in injury or death to any person is an
element of the offense of failing to stop and render aid. Steen
v. State, 640 S.W.2d 912, 915 (Tex. Cr. App. 1982). 
Contrary to appellant's assertion, there was a real and
essential connection between the injuries suffered by the
victim and appellant's failure to stop and render aid: had
there been no injuries, appellant's failure to stop would not
have been a crime.		Id. 
	We find the Lerma analysis persuasive.  The elements of failure to
stop and leave information under section 550.022 of the Texas
Transportation Code are: 

	1. The operator of a vehicle

	2. involved in an accident

	3. resulting only in damage to a vehicle driven or attended by a
person

	4. does not stop or does not comply with the requirements of this
section.(3)
Tex. Transp. Code Ann. §550.022 (Vernon 1999).  Cf. Steen v. State, 640
S.W.2d 912, 915 (Tex. Crim. App. 1982) (for the offense of failure to
stop and render aid). 

Conclusion
	The involvement of a defendant in an accident and the
requirement that there be damages to a vehicle resulting from the
accident are essential elements of the offense of failure to stop and give
information.  Had there been no accident and had there been no
damages to a vehicle, there would have been no crime in failing to stop
or give information.  See Lerma, 758 S.W.2d at 384.  Accordingly, we
find that the damages for which the trial court ordered restitution were
occasioned by, and did arise from, the offense for which appellant was
adjudged delinquent.  The trial court did not abuse its discretion in
ordering appellant to pay restitution as a condition of probation.  We
overrule appellant's single issue and affirm the decision of the trial
court.

								ERRLINDA CASTILLO,

								Justice


Publish.

Tex. R. App. P. 47.3(b).


Opinion delivered and filed

this 15th day of March, 2001.


1. Tex. Transp. Code Ann. §550.021(Vernon 1999).
2. We note that a similar argument was also made to the Court of
Criminal Appeals in Thompson v. State, 557 S.W.2d 521 (Tex. Crim.
App. 1977).  However, that court found that the facts of the particular
case indicated that the injuries occurred due to dragging, which arose
after the failure to stop, and thus did not address the question at issue
of injuries arising solely as a part of the initial collision.  Thompson, 557
S.W.2d at 524.
3.  The requirements of section 550.022(a) are that a person shall:


(1) immediately stop the vehicle at the scene of the accident
or as close as possible to the scene of the accident without
obstructing traffic more than is necessary;

(2) immediately return to the scene of the accident if the
vehicle is not stopped at the scene of the accident; and

(3) remain at the scene of the accident until the operator
complies with the requirements of Section 550.023.